Dillon, J.
Judgement: conclusiveness of: scire facias. It is the opinion of this court, and we so rule, that the appellant, A. B. Burr, is bound by the judgment of the justice, which was against “ -A. B. Burr & Bro.,” and that he cannot, on SG¿' j>a^ re_0p611 the question of the existence of such a firm or his connection therewith.
That judgment cannot be treated as a nullity. "We must presume (Rev., 1860, §4120) that the proceedings of the justice were regular. It is not claimed by the appellant that he was not notified of the action before the justice. The transcript shows that notice was served; that A. B. Burr was in court, and that judgment was rendered against A. B. Burr & Bro. If the justice had no jurisdiction over A. B. Burr, he ought, under the statute, to have shown it. Rev., I860, §4120. This, however, is not pretended by his counsel. On the contrary, his counsel, in his printed argument, admits that in the plaintiff’s suit against “ S. M. Burr & Co.,” process was served upon them by leaving copy with and reading notice to A. B. Burr, who appeared and denied the existence of said firm, at the date at which it was claimed the *222debt was incurred, and disclaimed that he had ever had any connection with -a firm of that name. ■
The justice having jurisdiction over A. B. Burr, he is barred by the judgment; and as he did not appeal from - it, or in any way endeavor to reverse or annul it, he is precluded from retrying, on scire facias, questions which, from their very nature, were involved and must have been tried and determined in the suit in which the judgment was rendered.
Affirmed.